DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the remainder” lacks a positive antecedent basis.  Since claims 2-14 depend upon an indefinite claim, either directly or indirectly, those claims are construed to be indefinite by dependency.  Claim 10 is further construed to be indefinite because the recitation “the front side” lacks a positive antecedent basis.  Claim 13 is further construed to be indefinite because the recitation “it” does not clearly point out to which feature is being referenced.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0191211).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Kim as teaching:
tumble dryer (see title and abstract) comprising a housing 10, a rotatable drum 18 arranged in the housing being accessible from a front side of the housing (expressly shown in figures 5, 7B, 8A, 9), a fan arrangement for producing a flow of process air through the drum (expressly disclosed in paragraph [0032]), and a heat pump 30, 100 for drying the process air before entering the drum, the heat pump comprising a condenser 112, a compressor 31, 113, and an evaporator 111 all arranged as components in a heat pump unit (expressly disclosed in paragraph [0044]), wherein the heat pump unit is removable from the remainder of the tumble dryer through an opening in a rear side of the housing without separating said components (expressly disclosed in paragraph [0045] wherein the disclosed dissembled feature meets the claimed removable feature since a dissembled structure is purposed for removal).  Kim also discloses the claimed complete closed refrigerant loop (expressly disclosed in paragraph [0026]), wherein the closed refrigerant loop includes the condenser, the compressor, the evaporator, and an expansion valve (expressly disclosed in paragraph [0044]), wherein the condenser the compressor, the evaporator and the expansion valve are enclosed in a common insulating shell (expressly shown in figures 1A, 1B), wherein the shell comprises an air inlet and an air outlet (expressly shown in figure 8), wherein the heat pump unit comprises a common frame (expressly shown in figure 9), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dinh (US 5,343,632).  Kim discloses the claimed invention, as rejected above, except for the recited expanded polypropylene, EPP.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Kim would perform the invention as claimed, regardless of that feature and applicants have not claimed or specified the criticality of those features as being necessary for patentability.  Furthermore, Kim discloses the invention as claimed, except for the recited drain tube.  Dinh, another dryer, discloses that feature at column 6 lines 35-49.  It would have been obvious to one skilled in the art to combine the teachings of Kim with the teachings of Dinh for the purpose of removing moisture from a dryer.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Maruca (US 7,377,052).  Kim discloses the claimed invention, as rejected above, except for the recited wheels.  Maruca, another dryer, discloses that feature at column 3 line 56 through column 4 line 5, especially column 4 line 3.  It would have been obvious to one skilled in the art to combine the teachings of Kim with the teachings of Maruca for the purpose of moving a dryer for easy relocation.  Furthermore, Kim in view of Maruca discloses the invention, as rejected above, except for the recited slots.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Kim in view of Maruca would perform the invention as claimed, regardless of that feature and applicants have not claimed or specified the criticality of those features as being necessary for patentability.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/636,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to independently claim the current application removable feature, since both inventions would perform as claimed regardless of that feature and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.  .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Monday, June 21, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753